Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 04/29/2021.  Claims 1-3, 6, 8-17, 19, 21-25, and 28-34 are currently pending.
The IDS statement filed 04/29/2021 has been considered.  An initialed copy accompanies this action.
Response to Amendment
The rejection of claims 1-3, 6, 8-15, 31, and 32 under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 5,366,995) as previously set forth in the Office action mailed 01/21/2021 is maintained, and is reiterated in its entirety, below.
The rejection of claims 16, 17, 19, 21-25, 28-30, 33, and 34 under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 5,366,995) is withdrawn in view of Applicant’s amendment changing the scope of independent claims 16 and 21.  However, the current rejection also utilizes a new reference, Awad (US 7,754,766), in addition to Savage et al. under a new ground(s) of rejection which renders obvious instant claims 16, 17, 19, 21-25, 28-30, 33, and 34.  Awad was cited on the Form 892 mailed 01/29/2021.  See the new 103 rejection over Savage et al. in view of Awad, below. 
The rejection of claims 1-3, 6, 8-15, 31, and 32 under 35 U.S.C. 103 as being unpatentable over Alany et al. (EP 3,354,264 A1) as previously set forth in the Office action mailed 01/21/2021 is maintained, and is reiterated in its entirety, below.
The rejection of claims 16, 17, 19, 21-25, 28-30, 33, and 34 under 35 U.S.C. 103 as being unpatentable over Alany et al. (EP 3,354,264 A1) is modified in view of Applicant’s amendment changing the scope of independent claims 16 and 21 by 
Applicant’s amendment to independent claims 16 and 21 also raise new issues under 112(d) with regard to claims 19 and 28 dependent thereto.  See the new 112(d) rejection, below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-17, 19, 21-25, and 28-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-27, 29-33, 39-44, 48-54, 61, and 62 of copending Application No. 17/272,133 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions comprising groups of compounds of fatty acids/esters/derivatives of Formula I and fatty acid salts of Formula II in amounts overlapping the claimed range of 70-99% by mass and 1-30% by mass (claims 1, 2, 29 and its dependent claims 30-33, 39 and its dependent claims 40-43, and 48 and its dependent claims 49-52) as well as mixtures comprising such compositions in a solvent (claims 14, 15, and 53).  Claims 3, 4, 21, and 22 of 17/272,133 further recite the first/second compound(s) have carbon chain lengths of at least 14.  Claims 5 and 23 of 17/272,133 further recites the composition comprises 70-99% by mass of the first compounds and 1-30% by mass of the second compounds, which is equivalent to the same mass% values instantly claimed.  Claims 6 and 24 of 17/272,133 further recites the first group of compounds fatty acid/ester/derivative contains –glyceryl as the R of Formula I, as instantly claimed.  Claims 7, 13, 19, and 25 of 17/272,133 further recite the second group of compounds comprise SA-Na, (SA)2-Mg etc.  Claims 8, 44, and 61 of 17/272,133 further recites the mass ratio of first group of compounds to second group of compounds is 2 to 99.  Claims 9, 10, 26, and 27 of 17/272,133 further recites the composition comprises less than 10% by mass of diglycerides or triglycerides.  Claims 12 and 18 of 17/272,133 further recites exemplary compound species for the first group of compounds, including many of those that are the same as those glyceryl-containing compounds recited in the instant claims.  Claims 16, 17, 54, and 62 of 17/272,133 further recite the solvent is water, is at least 50% water by volume, and is at least 70% water by volume.  Claim 20 of 17/272,133 further recites a concentration of the composition in the mixture is in a range of 0.5 to 200 mg/mL.  Claim 52 of 17/272,133 further recites the cationic moiety in the salt formula is sodium, potassium, calcium, or magnesium.
The claims of 17/272,133 as a whole appear to anticipate the instant set of claims, and merely present the limitations structured/ordered differently than those instantly claimed such that this rejection is made under nonstatutory double patenting rather statutory double patenting.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites the second group of compounds comprises, among other compounds, “SA-Na, PA-Na, MA-Na, SA-K, PA-K, or MA-K” which fails to further limit the subject matter and/or include all the limitations of the claim upon which it depends since parent claim 16 recites each compound of the second group of compounds comprises an Xp+ cationic counter ion having charge state p where p is 2 or 3.  The second group of compounds containing either of Na and K are equivalent to if Xp+ is Na1+/K1+ where p is 1, which is excluded from the scope of Xp+ and p of parent claim 19.  Thus, claim 19 fails to further limit the subject matter and/or include all the limitations of its parent claim 16.  Claim 28 fails to further limit the subject matter and/or include all the limitations of its parent claim 21 for the same reason. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-15, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 5,366,995, hereinafter Savage).
As to claim 1, Savage teaches a composition comprising a mixture of fatty acids, their salts and derivatives (abstract and col. 6 lines 14-28).  Savage teaches the fatty acids are preferably C9 to C18 saturated or unsaturated hydrocarbons, the salts include sodium and potassium salts thereof and the derivatives include C1 to C10 saturated or unsaturated, branched or unbranched, hydrocarbon esters of the C9 to C18 fatty acids which may comprise hydroxyl groups on the ester hydrocarbon (col. 5 line 11 to col. 6 line 32).  Savage further teaches oleic acid, a C18 unsaturated fatty acid, its salts and esters thereof is a preferred fatty acid (col. 5 line 36 and col. 6 lines 23-26).  However, it would have also been obvious to a person of ordinary skill in the art to provide stearic acid, a C18 saturated fatty acid, or its salts/esters in place of the oleic acid and its salts/esters since Savage teaches the R group constituting the main chain of the fatty acid/ester (R1 in the reference) is a saturated or unsaturated hydrocarbon group (col. 5 lines 16-17).  An ester of a C9 to C18 fatty acid, such as an ester of an 18-carbon chain length containing stearic or oleic acid, reads on the scope of the claimed Formula I, including the recited R1 to R13 groups and subscript integers.  Savage further teaches a monoethylene glycol ester of a fatty acid as preferable (col. 5 lines 32-34 and col. 6 lines 31-32), which reads on where R is a C2 alkyl substituted with a hydroxyl group.  A C9 to C18 fatty acid sodium or potassium salt, such as an 18-carbon chain length containing a sodium or potassium salt of stearic or oleic acid, i.e., sodium stearate, sodium oleate, potassium stearate or potassium oleate, reads on the claimed Formula II, including the recited R1 to R13 groups, subscript integers and X cationic moiety.
Although Savage fails to explicitly teach the ester group of the fatty acid ester (corresponding to the claimed R) is –glyceryl, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a glyceryl/monoglyceride group, i.e., a C3 saturated hydrocarbon group having two hydroxyl groups on the group, as the ester group of the fatty acid ester in Savage because Savage further teaches the ester group (R2 in the reference) is preferably a C1 to C10 saturated branched or unbranched hydrocarbon having one or more hydroxyl groups at any position of the R2 (col. 5 lines 23-26). 
Although Savage fails to explicitly teach the composition comprises 70 to 99% by mass of the fatty acid/ester and 1 to 30% by mass of the fatty acid salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to optimize the relative amount of fatty acid/ester to fatty acid salt and arrive within the claimed concentrations from the teachings of Savage because Savage teaches providing a mixture of two or more fatty acid/esters and salts thereof in an appropriate composition in order to obtain a natural pesticidal composition having low toxicity to protect and control fungal and bacterial plant diseases (col. 5 line 49 to col. 6 line 32). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Expanding on what has been previously discussed and cited in Savage et al. above, Savage et al. generally teaches both fatty acid esters and fatty acid salts are useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32).  Thus, at the time of the effective filing date it would be within the purview a person of ordinary skill in the art to provide more than one fatty acid compound from the teachings of Savage et al. to expect a multiplied effect from providing more than one fatty acid compound.  It is also prima facie obvious to combine two equivalents, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose, such as combining two pesticidal/plant protective compounds for forming a pesticidal/plant protective mixture here in the present case.  See also MPEP 2144.06.  
As to claims 2 and 3, Savage teaches each compound of the first and second groups have a carbon chain length of at least 14, as described above. 
As to claim 6, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to select SA-Na (sodium stearate) or SA-K (potassium stearate) as the C9 to C18 fatty acid sodium or potassium salt of Savage, as described above. 
 As to claim 7, the rationale with respect to claim 1 described above meets the claimed mass ratio of 2 to 99 since the instant mass ratio is more broad than the 70-99 wt.% / 1-30 wt.% first/second ranges of the parent claim.  
As to claims 8 and 9, the main and essential components in the reference are the C9 to C18 fatty acids/esters/salts. The reference is silent to the presence of any diglyceride or triglyceride, and the scope ester group in the preferred formula excludes diglycerides and triglycerides by indicating the ester group (R2 in the reference) is limited to a C1 to C10 hydrocarbon group optionally having hydroxyl groups (col. 5 lines 23-25), which reads on the claimed composition comprising less than 10% by mass of diglycerides or triglycerides. 
As to claim 10, Savage teaches a mixture comprising a composition of a mixture of fatty acids, their salts and derivatives (abstract and col. 6 lines 14-28) diluted in a sufficient amount of water reading on the claimed solvent (col. 7 lines 20-25).  Savage teaches the fatty acids are preferably C9 to C18 saturated or unsaturated hydrocarbons, the salts include sodium and potassium salts thereof and the derivatives include C1 to C10 saturated or unsaturated, branched or unbranched, hydrocarbon esters of the C9 to C18 fatty acids which may comprise hydroxyl groups on the ester hydrocarbon (col. 5 line 11 to col. 6 line 32).  Savage further teaches oleic acid, a C18 unsaturated fatty acid, its salts and esters thereof is a preferred fatty acid (col. 5 line 36 and col. 6 lines 23-26).  However, it would have also been obvious to a person of ordinary skill in the art to provide stearic acid, a C18 saturated fatty acid, or its salts/esters in place of the oleic acid and its salts/esters since Savage teaches the R group constituting the main chain of the fatty acid/ester (R1 in the reference) is a saturated or unsaturated hydrocarbon group (col. 5 lines 16-17).  An ester of a C9 to C18 fatty acid, such as an ester of an 18-carbon chain length containing stearic or oleic acid, reads on the scope of the claimed Formula I, including the recited R1 to R13 groups and subscript integers.  Savage further teaches a monoethylene glycol ester of a fatty acid as preferable (col. 5 lines 32-34 and col. 6 lines 31-32), which reads on where R is a C2 alkyl substituted with a hydroxyl group.  A C9 to C18 fatty acid sodium or potassium salt, such as an 18-carbon chain length containing a sodium or potassium salt of stearic or oleic acid, i.e., sodium stearate, sodium oleate, potassium stearate or potassium oleate, reads on the claimed Formula II, including the recited R1 to R13 groups, subscript integers and X cationic moiety.
Although Savage fails to explicitly teach the ester group of the fatty acid ester (corresponding to the claimed R) is –glyceryl, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a glyceryl/monoglyceride group, i.e., a C3 saturated hydrocarbon group having two hydroxyl groups on the group, as the ester group of the fatty acid ester in Savage because Savage further teaches the ester group (R2 in the reference) is preferably a C1 to C10 saturated branched or unbranched hydrocarbon having one or more hydroxyl groups at any position of the R2 (col. 5 lines 23-26). 
Although Savage fails to explicitly teach the composition comprises 70 to 99% by mass of the fatty acid/ester and 1 to 30% by mass of the fatty acid salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to optimize the relative amount of fatty acid/ester to fatty acid salt and arrive within the claimed concentrations from the teachings of Savage because Savage teaches providing a mixture of two or more fatty acid/esters and salts thereof in an appropriate composition in order to obtain a natural pesticidal composition having low toxicity to protect and control fungal and bacterial plant diseases (col. 5 line 49 to col. 6 line 32). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Expanding on what has been previously discussed and cited in Savage et al. above, Savage et al. generally teaches both fatty acid esters and fatty acid salts are useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32).  Thus, at the time of the effective filing date it would be within the purview a person of ordinary skill in the art to provide more than one fatty acid compound from the teachings of Savage et al. to expect a multiplied effect from providing more than one fatty acid compound.  It is also prima facie obvious to combine two equivalents, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose, such as combining two pesticidal/plant protective compounds for forming a pesticidal/plant protective mixture here in the present case.  See also MPEP 2144.06.  
As to claim 11, Savage teaches the solvent is water, as described above. 
As to claim 12, Savage teaches water to dilute the mixture, as described above, which reads on the claimed solvent being at least 50% water by volume. Solely providing water to dilute the fatty acid/salts/esters is 100% by volume water solvent.
As to claim 13, Savage teaches that at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a glyceryl/monoglyceride group, i.e., a C3 saturated hydrocarbon group having two hydroxyl groups on the group, as the ester group of the stearic or oleic acid fatty acid ester in Savage because Savage further teaches the ester group (R2 in the reference) is preferably a C1 to C10 saturated branched or unbranched hydrocarbon having one or more hydroxyl groups at any position of the R2, as described above, which reads on several of the recited compounds in the Markush group of alternative compounds. 
As to claim 14, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to select SA-Na (sodium stearate) or SA-K (potassium stearate) as the C9 to C18 fatty acid sodium or potassium salt of Savage, as described above.
As to claim 15, although Savage fails to explicitly teach the concentration of the total amount of the fatty acids/salts/esters in the mixture is in the range of 0.5 to 200 mg/mL, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed concentration by optimizing the total amount(s) of fatty acids, salts and esters thereof relative to the water diluent from the teachings of Savage because Savage teaches providing sufficient water to dilute mixture to a desired concentration sufficient for the composition to be sprayable (col. 7 lines 20-25).
As to claim 31, building upon the rejection of claim 1 over the cited teachings of Savage, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the first group of one or more compounds comprising at least two compounds of Formula I from the cited teachings of Savage since Savage teaches the mixture includes “two or more” of the fatty acids, their salts and derivatives (abstract and col. 6 lines 14-28), which are each useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32).  In other words, it would be within the purview of a person of ordinary skill in the art to provide more than one fatty acid ester compound from following the open-ended range of amount of fatty acid components in the mixture, combining two or more equivalents to be used for the very same purpose and/or expect a multiplied effect from providing more than one fatty acid ester compound. 
As to claim 32, building upon the rejection of claim 10 over the cited teachings of Savage, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the first group of one or more compounds comprising at least two compounds of Formula I from the cited teachings of Savage since Savage teaches the mixture includes “two or more” of the fatty acids, their salts and derivatives (abstract and col. 6 lines 14-28), which are each useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32).  In other words, it would be within the purview of a person of ordinary skill in the art to provide more than one fatty acid ester compound from following the open-ended range of amount of fatty acid components in the mixture, combining two or more equivalents to be used for the very same purpose and/or expect a multiplied effect from providing more than one fatty acid ester compound. 
Claims 16, 17, 19, 21-25, 28-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 5,366,995, hereinafter Savage) in view of Awad (US 7,754,766).
As to claim 16, Savage teaches a composition comprising a mixture of fatty acids, their salts and derivatives (abstract and col. 6 lines 14-28).  Savage teaches the fatty acids are preferably C9 to C18 saturated or unsaturated hydrocarbons, the salts include sodium and potassium salts thereof and the derivatives include C1 to C10 saturated or unsaturated, branched or unbranched, hydrocarbon esters of the C9 to C18 fatty acids which may comprise hydroxyl groups on the ester hydrocarbon (col. 5 line 11 to col. 6 line 32).  Savage further teaches oleic acid, a C18 unsaturated fatty acid, its salts and esters thereof is a preferred fatty acid (col. 5 line 36 and col. 6 lines 23-26).  However, it would have also been obvious to a person of ordinary skill in the art to provide stearic acid, a C18 saturated fatty acid, or its salts/esters in place of the oleic acid and its salts/esters since Savage teaches the R group constituting the main chain of the fatty acid/ester (R1 in the reference) is a saturated or unsaturated hydrocarbon group (col. 5 lines 16-17).  An ester of a C9 to C18 fatty acid, such as an ester of an 18-carbon chain length containing stearic or oleic acid, reads on the scope of the claimed Formula I, including the recited R1 to R13 groups and subscript integers.  Savage further teaches a monoethylene glycol ester of a fatty acid as preferable (col. 5 lines 32-34 and col. 6 lines 31-32), which reads on where R is a C2 alkyl substituted with a hydroxyl group.  A C9 to C18 fatty acid sodium or potassium salt, such as an 18-carbon chain length containing a sodium or potassium salt of stearic or oleic acid, i.e., sodium stearate, sodium oleate, potassium stearate or potassium oleate, reads on the claimed Formula III, including the recited R1 to R13 groups, subscript integers and X cationic counter ion having a charge state p where p is 1.
Although Savage fails to explicitly teach the ester group of the fatty acid ester (corresponding to the claimed R) is –glyceryl, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a glyceryl/monoglyceride group, i.e., a C3 saturated hydrocarbon group having two hydroxyl groups on the group, as the ester group of the fatty acid ester in Savage because Savage further teaches the ester group (R2 in the reference) is preferably a C1 to C10 saturated branched or unbranched hydrocarbon having one or more hydroxyl groups at any position of the R2 (col. 5 lines 23-26). 
Although Savage fails to explicitly teach the composition comprises 50 to 99% by mass of the fatty acid/ester and 1 to 50% by mass of the fatty acid salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to optimize the relative amount of fatty acid/ester to fatty acid salt and arrive within the claimed concentrations from the teachings of Savage because Savage teaches providing a mixture of two or more fatty acid/esters and salts thereof in an appropriate composition in order to obtain a natural pesticidal composition having low toxicity to protect and control fungal and bacterial plant diseases (col. 5 line 49 to col. 6 line 32). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Expanding on what has been previously discussed and cited in Savage et al. above, Savage et al. generally teaches both fatty acid esters and fatty acid salts are useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32).  Thus, at the time of the effective filing date it would be within the purview a person of ordinary skill in the art to provide more than one fatty acid compound from the teachings of Savage et al. to expect a multiplied effect from providing more than one fatty acid compound.  It is also prima facie obvious to combine two equivalents, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose, such as combining two pesticidal/plant protective compounds for forming a pesticidal/plant protective mixture here in the present case.  See also MPEP 2144.06.  
Although Savage fails to teach the C9 to C18 fatty acid salt comprises magnesium or calcium as the cationic counter ion, i.e., Xp+ having charge state p of 2, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to substitute and provide either of magnesium or calcium in place of the sodium or potassium cation of the fatty acid salt of Savage because Awad teaches alkali and alkaline earth metal salts, e.g., Na, K, Li, Ca, or Mg, of fatty acids are all useful fatty acid derivatives for similarly disinfecting and controlling plant-based structures and produce from fungus and bacteria (col. 5 lines 31-48, col. 6 lines 39-46, and col. 10 lines 8-11).  In other words, Awad teaches calcium, magnesium, sodium, and potassium salts of fatty acids are art-recognized equivalents for the same purpose of preventing/controlling fungal- and bacterial-related infection and disease on plants/produce.  
As to claim 17, Savage teaches that at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a glyceryl/monoglyceride group, i.e., a C3 saturated hydrocarbon group having two hydroxyl groups on the group, as the ester group of the stearic or oleic acid fatty acid ester in Savage because Savage further teaches the ester group (R2 in the reference) is preferably a C1 to C10 saturated branched or unbranched hydrocarbon having one or more hydroxyl groups at any position of the R2, as described above, which reads on several of the recited compounds in the Markush group of alternative compounds. 
As to claim 19, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to select (SA)2-Mg (magnesium stearate) or (SA)2-Ca (calcium stearate) from the teachings of Savage in view of Awad described above since Savage teaches providing a C9 to C18 fatty acid salt, such as a C9 to C18 fatty acid sodium or potassium salt, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to substitute and provide either of magnesium or calcium in place of the sodium or potassium cation of the fatty acid salt of Savage because Awad teaches alkali and alkaline earth metal salts, e.g., Na, K, Li, Ca, or Mg, of fatty acids are all useful fatty acid derivatives for similarly disinfecting and controlling plant-based structures and produce from fungus and bacteria. 
As to claim 21, Savage teaches a mixture comprising a composition of a mixture of fatty acids, their salts and derivatives (abstract and col. 6 lines 14-28) diluted in a sufficient amount of water reading on the claimed solvent (col. 7 lines 20-25).  Savage teaches the fatty acids are preferably C9 to C18 saturated or unsaturated hydrocarbons, the salts include sodium and potassium salts thereof and the derivatives include C1 to C10 saturated or unsaturated, branched or unbranched, hydrocarbon esters of the C9 to C18 fatty acids which may comprise hydroxyl groups on the ester hydrocarbon (col. 5 line 11 to col. 6 line 32).  Savage further teaches oleic acid, a C18 unsaturated fatty acid, its salts and esters thereof is a preferred fatty acid (col. 5 line 36 and col. 6 lines 23-26).  However, it would have also been obvious to a person of ordinary skill in the art to provide stearic acid, a C18 saturated fatty acid, or its salts/esters in place of the oleic acid and its salts/esters since Savage teaches the R group constituting the main chain of the fatty acid/ester (R1 in the reference) is a saturated or unsaturated hydrocarbon group (col. 5 lines 16-17).  An ester of a C9 to C18 fatty acid, such as an ester of an 18-carbon chain length containing stearic or oleic acid, reads on the scope of the claimed Formula I, including the recited R1 to R13 groups and subscript integers.  Savage further teaches a monoethylene glycol ester of a fatty acid as preferable (col. 5 lines 32-34 and col. 6 lines 31-32), which reads on where R is a C2 alkyl substituted with a hydroxyl group.  A C9 to C18 fatty acid sodium or potassium salt, such as an 18-carbon chain length containing a sodium or potassium salt of stearic or oleic acid, i.e., sodium stearate, sodium oleate, potassium stearate or potassium oleate, reads on the claimed Formula III, including the recited R1 to R13 groups, subscript integers and X cationic counter ion having a charge state p where p is 1.
Although Savage fails to explicitly teach the ester group of the fatty acid ester (corresponding to the claimed R) is –glyceryl, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a glyceryl/monoglyceride group, i.e., a C3 saturated hydrocarbon group having two hydroxyl groups on the group, as the ester group of the fatty acid ester in Savage because Savage further teaches the ester group (R2 in the reference) is preferably a C1 to C10 saturated branched or unbranched hydrocarbon having one or more hydroxyl groups at any position of the R2 (col. 5 lines 23-26). 
Although Savage fails to explicitly teach the composition comprises 70 to 99% by mass of the fatty acid/ester and 1 to 30% by mass of the fatty acid salt, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to optimize the relative amount of fatty acid/ester to fatty acid salt and arrive within the claimed concentrations from the teachings of Savage because Savage teaches providing a mixture of two or more fatty acid/esters and salts thereof in an appropriate composition in order to obtain a natural pesticidal composition having low toxicity to protect and control fungal and bacterial plant diseases (col. 5 line 49 to col. 6 line 32). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Expanding on what has been previously discussed and cited in Savage et al. above, Savage et al. generally teaches both fatty acid esters and fatty acid salts are useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32).  Thus, at the time of the effective filing date it would be within the purview a person of ordinary skill in the art to provide more than one fatty acid compound from the teachings of Savage et al. to expect a multiplied effect from providing more than one fatty acid compound.  It is also prima facie obvious to combine two equivalents, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose, such as combining two pesticidal/plant protective compounds for forming a pesticidal/plant protective mixture here in the present case.  See also MPEP 2144.06.  
Although Savage fails to teach the C9 to C18 fatty acid salt comprises magnesium or calcium as the cationic counter ion, i.e., Xp+ having charge state p of 2, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to substitute and provide either of magnesium or calcium in place of the sodium or potassium cation of the fatty acid salt of Savage because Awad teaches alkali and alkaline earth metal salts, e.g., Na, K, Li, Ca, or Mg, of fatty acids are all useful fatty acid derivatives for similarly disinfecting and controlling plant-based structures and produce from fungus and bacteria (col. 5 lines 31-48, col. 6 lines 39-46, and col. 10 lines 8-11).  In other words, Awad teaches calcium, magnesium, sodium, and potassium salts of fatty acids are art-recognized equivalents for the same purpose of preventing/controlling fungal- and bacterial-related infection and disease on plants/produce.  
As to claim 22, Savage teaches the solvent is water, as described above. 
As to claim 23, Savage teaches water to dilute the mixture, as described above, which reads on the claimed solvent being at least 50% water by volume. Solely providing water to dilute the fatty acid/salts/esters is 100% by volume water solvent.
As to claims 24 and 25, Savage teaches each compound of the first and second groups have a carbon chain length of at least 14, as described above. 
As to claim 28, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to select (SA)2-Mg (magnesium stearate) or (SA)2-Ca (calcium stearate) from the teachings of Savage in view of Awad described above since Savage teaches providing a C9 to C18 fatty acid salt, such as a C9 to C18 fatty acid sodium or potassium salt, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to substitute and provide either of magnesium or calcium in place of the sodium or potassium cation of the fatty acid salt of Savage because Awad teaches alkali and alkaline earth metal salts, e.g., Na, K, Li, Ca, or Mg, of fatty acids are all useful fatty acid derivatives for similarly disinfecting and controlling plant-based structures and produce from fungus and bacteria. 
As to claims 29 and 30, the main and essential components in the reference are the C9 to C18 fatty acids/esters/salts. The reference is silent to the presence of any diglyceride or triglyceride, and the scope ester group in the preferred formula excludes diglycerides and triglycerides by indicating the ester group (R2 in the reference) is limited to a C1 to C10 hydrocarbon group optionally having hydroxyl groups (col. 5 lines 23-25), which reads on the claimed composition comprising less than 10% by mass of diglycerides or triglycerides.
As to claim 33, building upon the rejection of claim 16 over the cited teachings of Savage, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the first group of one or more compounds comprising at least two compounds of Formula I from the cited teachings of Savage since Savage teaches the mixture includes “two or more” of the fatty acids, their salts and derivatives (abstract and col. 6 lines 14-28), which are each useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32).  In other words, it would be within the purview of a person of ordinary skill in the art to provide more than one fatty acid ester compound from following the open-ended range of amount of fatty acid components in the mixture, combining two or more equivalents to be used for the very same purpose and/or expect a multiplied effect from providing more than one fatty acid ester compound.
As to claim 34, building upon the rejection of claim 21 over the cited teachings of Savage, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the first group of one or more compounds comprising at least two compounds of Formula I from the cited teachings of Savage since Savage teaches the mixture includes “two or more” of the fatty acids, their salts and derivatives (abstract and col. 6 lines 14-28), which are each useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32).  In other words, it would be within the purview of a person of ordinary skill in the art to provide more than one fatty acid ester compound from following the open-ended range of amount of fatty acid components in the mixture, combining two or more equivalents to be used for the very same purpose and/or expect a multiplied effect from providing more than one fatty acid ester compound.

Claims 1-3, 6, 8-15, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Alany et al. (EP 3,354,264 A1, hereinafter Alany).
	As to claim 1, Alany teaches compounds of fatty acid esters and salts thereof individually meeting the first group of compounds (e.g., capric acid monoglyceride, lauric acid monoglyceride and myristic acid monoglyceride, abstract, para. 0017 and Table 1) and second group of compounds (e.g., lauric acid sodium salt or myristic acid sodium salt, abstract, para 0017 and Table 1), which read on the claimed Formulae I and II, respectively, including all the R -glyceryl, R1 to R13 groups, m, n, q and r subscript integers and X cationic moiety.  The compounds are useful as fatty acid compounds for use in treatment or prophylaxis of an infection (para. 0016-0018 and Table 1). 
	Although Alany fails to explicitly teach a composition comprising 70-99 wt.% of acid glyceride(s) of Formula I with 1-30 wt.% of acid salts of Formula II, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed composition from the teachings of Alany because Alany further teaches providing a blend of fatty acid compounds as active components in order to treat/prevent an infection (para. 0041).  A person of ordinary skill in the art would look to and select the exemplary compounds of the reference (e.g., capric acid monoglyceride, lauric acid monoglyceride, myristic acid monoglyceride, lauric acid sodium salt and myristic acid sodium salt, para. 0017 and Table 1) as templates to determine which compounds would be preferred in such a blend, and it would also be well-within the purview of a person of ordinary skill in the art to vary and adjust the relative concentrations of each compound to arrive at optimal amounts of each component in the fatty acid compound blend.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	As to claim 2, Alany teaches each compound of the first group of compounds has a carbon chain length of at least 14 (myristic acid C14:0 monoglyceride is an exemplary compound, abstract, para. 0017 and Table 1).  
	As to claim 3, Alany teaches each compound of the second group of compounds has a carbon chain length of at least 14 (myristic acid C14:0 sodium salt is an exemplary compound, abstract, para. 0017 and Table 1).
	As to claim 6, Alany teaches the second group of compounds comprises MA-Na (myristic acid C14:0 sodium salt is an exemplary compound, abstract, para. 0017 and Table 1).
	As to claim 7, the rationale with respect to claim 1 described above meets the claimed mass ratio of 2 to 99 since the instant mass ratio is more broad than the 70-99 wt.% / 1-30 wt.% first/second ranges of the parent claim.  
As to claims 8 and 9, Alany names fatty acids, esters thereof and salts thereof as components of the fatty acid compound (para. 0018).  The reference is silent to the presence of any diglyceride or triglyceride, and the scope of the esters in the reference excludes diglycerides and triglycerides by indicating the ester group is limited to methyl esters, ethyl esters and glyceryl esters, preferably monoglyceryl esters (para. 0019-0025, 0056 and Table 1), which reads on the claimed composition comprising less than 10% by mass of diglycerides or triglycerides. 
As to claim 10, Alany teaches compounds of fatty acid esters and salts thereof individually meeting the first group of compounds (e.g., capric acid monoglyceride, lauric acid monoglyceride and myristic acid monoglyceride, abstract, para. 0017 and Table 1) and second group of compounds (e.g., lauric acid sodium salt or myristic acid sodium salt, abstract, para 0017 and Table 1), which read on the claimed Formulae I and II, respectively, including all the R -glyceryl, R1 to R13 groups, m, n, q and r subscript integers and X cationic moiety.  The compounds are useful as fatty acid compounds formulated together with suitable known pharmaceutically acceptable carriers for use in treatment or prophylaxis of an infection (para. 0016-0018, 0029, 0032 and Table 1).  Water is expressly taught as a common carrier/vehicle (para. 0032), meeting the claimed presence of the fatty acid compound(s) in a solvent.  
	Although Alany fails to explicitly teach a composition in the solvent comprises 70-99 wt.% of acid glyceride(s) of Formula I with 1-30 wt.% of acid salts of Formula II, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed composition from the teachings of Alany because Alany further teaches providing a blend of fatty acid compounds as active components in a water-based formation in order to treat/prevent an infection (para. 0041).  A person of ordinary skill in the art would look to and select the exemplary compounds of the reference (e.g., capric acid monoglyceride, lauric acid monoglyceride, myristic acid monoglyceride, lauric acid sodium salt and myristic acid sodium salt, para. 0017 and Table 1) as templates to determine which compounds would be preferred in such a blend, and it would also be well-within the purview of a person of ordinary skill in the art to vary and adjust the relative concentrations of each compound to arrive at optimal amounts of each component in the fatty acid compound blend.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 11, Alany teaches the solvent is water, as described above. 
As to claim 12, Alany teaches the solvent is water, as described above, which reads on the claimed solvent being at least 50% water by volume.  Solely providing water as the pharmaceutically acceptable carrier is 100% by volume water solvent.
	As to claim 13, Alany teaches myristic acid C14:0 monoglyceride is an exemplary compound (abstract, para. 0017 and Table 1), which directly reads on the first group of compounds comprising one or more of the recited Markush group of alternate compounds.
	As to claim 14, Alany teaches the second group of compounds comprises MA-Na (myristic acid C14:0 sodium salt is an exemplary compound, abstract, para. 0017 and Table 1).
	As to claim 15, Alany teaches a preferred concentration of the fatty acid compound is 1 mg/mL (para. 0065), which reads on the claimed concentration range of 0.5 to 200 mg/mL.  In any event, Alany further teaches the dosage of the active ingredients in the formulation may be adjusting depending upon the treatment needs where a suitable dosage range of the fatty acid compounds is 0.07 mM to 10 mM in the formulation (para. 0042), which strongly overlaps and encompasses, if not falls within, the claimed concentration range. 
As to claim 31, building upon the rejection of claim 1 over the cited teachings of Alany, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the first group of one or more compounds comprising at least two compounds of Formula I from the cited teachings of Alany since Alany teaches providing a blend of fatty acid compounds as active components in order to treat/prevent an infection (para. 0041) while expressly naming a multitude of monoglyceride fatty acid species within the scope of Formula I (e.g., capric acid monoglyceride, lauric acid monoglyceride and myristic acid monoglyceride, abstract, para. 0017 and Table 1).  In other words, it would be well-within the purview of a person of ordinary skill in the art to provide more than one of the preferred and exemplary monoglyceride species in the reference’s blend of fatty acid compounds and arrive within the claimed limitations.  
As to claim 32, building upon the rejection of claim 10 over the cited teachings of Alany, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the first group of one or more compounds comprising at least two compounds of Formula I from the cited teachings of Alany since Alany teaches providing a blend of fatty acid compounds as active components in order to treat/prevent an infection (para. 0041) while expressly naming a multitude of monoglyceride fatty acid species within the scope of Formula I (e.g., capric acid monoglyceride, lauric acid monoglyceride and myristic acid monoglyceride, abstract, para. 0017 and Table 1).  In other words, it would be well-within the purview of a person of ordinary skill in the art to provide more than one of the preferred and exemplary monoglyceride species in the reference’s blend of fatty acid compounds and arrive within the claimed limitations.  

Claims 16, 17, 19, 21-25, 28-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Alany et al. (EP 3,354,264 A1, hereinafter Alany) in view of or as evidenced by Berge et al. (“Pharmaceutical Salts,” J. Pharm. Sci., 66(1), pages 1-19, 1977, hereinafter Berge).
	As to claim 16, Alany teaches compounds of fatty acid esters and salts thereof individually meeting the first group of compounds (e.g., capric acid monoglyceride, lauric acid monoglyceride and myristic acid monoglyceride, abstract, para. 0017 and Table 1) and second group of compounds (e.g., lauric acid sodium salt or myristic acid sodium salt, abstract, para 0017 and Table 1), which read on the claimed Formulae I and III, respectively, including all the R -glyceryl, R1 to R13 groups, m, n, q and r subscript integers.  
The exemplary fatty acid salts described above (lauric acid sodium salt, myristic acid sodium salt, etc.) read on the claimed second group of compound where the Xp+ cationic moiety and charge state p where p is 1.  It is noted the instant claim requires p be 2 or 3 rather than 1.  However, Alany further teaches the fatty acid salt comprise a sodium salt, potassium salt, or pharmaceutically acceptable salt of a fatty acid and directly points to the disclosure Berge to clarify examples of what constitutes a pharmaceutically acceptable salt within the metes and bounds of the reference (para. 0020 of Alany).  Table 1 on page 2 of Berge lists aluminum, calcium, and magnesium in a short list of metallic cation pharmaceutically acceptable salts among potassium and sodium.  Berge clarifies a person of ordinary skill in the art would at once envisage aluminum, calcium, and/or magnesium salts of the fatty acid salt compounds of Alany, and in any event a person of ordinary skill in the art would be motivated to provide any of an aluminum, calcium, or magnesium salt in the fatty acid salt compound(s) of Alany since Alany directly points to the disclosure of Berge which is motivation to look to and provide such metallic cations.  In other words, the total disclosure of Alany in view of or as evidenced by Berge encompasses aluminum, calcium, and magnesium salts of the exemplary fatty acid salt compounds, e.g., lauric acid calcium salt, myristic acid calcium salt, lauric acid magnesium salt, myristic acid magnesium salt, lauric acid aluminum salt, and/or myristic acid aluminum salt.  Magnesium or calcium as the cation of the fatty acid salt reads on where p is 2, and aluminum as the cation of the fatty acid salt reads on where p is 3.  
Alany further teaches the compounds are useful as fatty acid compounds for use in treatment or prophylaxis of an infection (para. 0016-0018 and Table 1). 
	Although Alany fails to explicitly teach a composition comprising 70-99 wt.% of acid glyceride(s) of Formula I with 1-30 wt.% of acid salts of Formula III, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed composition from the teachings of Alany because Alany further teaches providing a blend of fatty acid compounds as active components in order to treat/prevent an infection (para. 0041).  A person of ordinary skill in the art would look to and select the exemplary compounds of the reference (e.g., capric acid monoglyceride, lauric acid monoglyceride, myristic acid monoglyceride, lauric acid sodium salt and myristic acid sodium salt, para. 0017 and Table 1, including the magnesium, calcium, and aluminum salts thereof encompassed by the incorporation of Berge clarifying the metes and bounds of the pharmaceutically acceptable salts, para. 0020 of Alany and Table 1 of Berge) as templates to determine which compounds would be preferred in such a blend, and it would also be well-within the purview of a person of ordinary skill in the art to vary and adjust the relative concentrations of each compound to arrive at optimal amounts of each component in the fatty acid compound blend.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 17, Alany teaches myristic acid C14:0 monoglyceride is an exemplary compound (abstract, para. 0017 and Table 1), which directly reads on the first group of compounds comprising one or more of the recited Markush group of alternate compounds.
As to claim 19, Alany in view of or as evidenced by Berge teaches the second group of compounds comprises (MA)2-Mg (myristic acid magnesium salt is encompassed by the express teachings of Alany; Alany teaches pharmaceutically acceptable salts of the disclosed fatty acid salt compounds, where myristic acid C14:0 sodium salt is an exemplary compound, abstract, para. 0017 and Table 1 of Alany, and para. 0020 of Alany directly points to the disclosure of Berge to clarify examples of what constitutes a pharmaceutically acceptable salt within the metes and bounds of the reference; Table 1 on page 2 of Berge lists calcium in a short list of metallic cation pharmaceutically acceptable salts among sodium; see also the rejection of claim 16, above).  
As to claim 21, Alany teaches compounds of fatty acid esters and salts thereof individually meeting the first group of compounds (e.g., capric acid monoglyceride, lauric acid monoglyceride and myristic acid monoglyceride, abstract, para. 0017 and Table 1) and second group of compounds (e.g., lauric acid sodium salt or myristic acid sodium salt, abstract, para 0017 and Table 1), which read on the claimed Formulae I and III, respectively, including all the R -glyceryl, R1 to R13 groups, m, n, q and r subscript integers.  
The exemplary fatty acid salts described above (lauric acid sodium salt, myristic acid sodium salt, etc.) read on the claimed second group of compound where the Xp+ cationic moiety and charge state p where p is 1.  It is noted the instant claim requires p be 2 or 3 rather than 1.  However, Alany further teaches the fatty acid salt comprise a sodium salt, potassium salt, or pharmaceutically acceptable salt of a fatty acid and directly points to the disclosure Berge to clarify examples of what constitutes a pharmaceutically acceptable salt within the metes and bounds of the reference (para. 0020 of Alany).  Table 1 on page 2 of Berge lists aluminum, calcium, and magnesium in a short list of metallic cation pharmaceutically acceptable salts among potassium and sodium.  Berge clarifies a person of ordinary skill in the art would at once envisage aluminum, calcium, and/or magnesium salts of the fatty acid salt compounds of Alany, and in any event a person of ordinary skill in the art would be motivated to provide any of an aluminum, calcium, or magnesium salt in the fatty acid salt compound(s) of Alany since Alany directly points to the disclosure of Berge which is motivation to look to and provide such metallic cations.  In other words, the total disclosure of Alany in view of or as evidenced by Berge encompasses aluminum, calcium, and magnesium salts of the exemplary fatty acid salt compounds, e.g., lauric acid calcium salt, myristic acid calcium salt, lauric acid magnesium salt, myristic acid magnesium salt, lauric acid aluminum salt, and/or myristic acid aluminum salt.  Magnesium or calcium as the cation of the fatty acid salt reads on where p is 2, and aluminum as the cation of the fatty acid salt reads on where p is 3.  
Alany further teaches the compounds are useful as fatty acid compounds formulated together with suitable known pharmaceutically acceptable carriers for use in treatment or prophylaxis of an infection (para. 0016-0018, 0029, 0032 and Table 1).  Water is expressly taught as a common carrier/vehicle (para. 0032), meeting the claimed presence of the fatty acid compound(s) in a solvent.  
	Although Alany fails to explicitly teach a composition in the solvent comprises 70-99 wt.% of acid glyceride(s) of Formula I with 1-30 wt.% of acid salts of Formula III, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed composition from the teachings of Alany because Alany further teaches providing a blend of fatty acid compounds as active components in a water-based formation in order to treat/prevent an infection (para. 0041).  A person of ordinary skill in the art would look to and select the exemplary compounds of the reference (e.g., capric acid monoglyceride, lauric acid monoglyceride, myristic acid monoglyceride, lauric acid sodium salt and myristic acid sodium salt, para. 0017 and Table 1, including the magnesium, calcium, and aluminum salts thereof encompassed by the incorporation of Berge clarifying the metes and bounds of the pharmaceutically acceptable salts, para. 0020 of Alany and Table 1 of Berge) as templates to determine which compounds would be preferred in such a blend, and it would also be well-within the purview of a person of ordinary skill in the art to vary and adjust the relative concentrations of each compound to arrive at optimal amounts of each component in the fatty acid compound blend.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 22, Alany teaches the solvent is water, as described above. 
As to claim 23, Alany teaches the solvent is water, as described above, which reads on the claimed solvent being at least 50% water by volume.  Solely providing water as the pharmaceutically acceptable carrier is 100% by volume water solvent.
	As to claim 24, Alany teaches each compound of the first group of compounds has a carbon chain length of at least 14 (myristic acid C14:0 monoglyceride is an exemplary compound, abstract, para. 0017 and Table 1).  
	As to claim 25, Alany teaches each compound of the second group of compounds has a carbon chain length of at least 14 (myristic acid C14:0 calcium salt is an exemplary compound within the express teachings of the reference, as described above).
As to claim 28, Alany in view of or as evidenced by Berge teaches the second group of compounds comprises (MA)2-Mg (myristic acid magnesium salt is encompassed by the express teachings of Alany; Alany teaches pharmaceutically acceptable salts of the disclosed fatty acid salt compounds, where myristic acid C14:0 sodium salt is an exemplary compound, abstract, para. 0017 and Table 1 of Alany, and para. 0020 of Alany directly points to the disclosure of Berge to clarify examples of what constitutes a pharmaceutically acceptable salt within the metes and bounds of the reference; Table 1 on page 2 of Berge lists calcium in a short list of metallic cation pharmaceutically acceptable salts among sodium; see also the rejection of claim 21, above).  
As to claims 29 and 30, Alany names fatty acids, esters thereof and salts thereof as components of the fatty acid compound (para. 0018).  The reference is silent to the presence of any diglyceride or triglyceride, and the scope of the esters in the reference excludes diglycerides and triglycerides by indicating the ester group is limited to methyl esters, ethyl esters and glyceryl esters, preferably monoglyceryl esters (para. 0019-0025, 0056 and Table 1), which reads on the claimed composition comprising less than 10% by mass of diglycerides or triglycerides. 
As to claim 33, building upon the rejection of claim 16 over the cited teachings of Alany, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the first group of one or more compounds comprising at least two compounds of Formula I from the cited teachings of Alany since Alany teaches providing a blend of fatty acid compounds as active components in order to treat/prevent an infection (para. 0041) while expressly naming a multitude of monoglyceride fatty acid species within the scope of Formula I (e.g., capric acid monoglyceride, lauric acid monoglyceride and myristic acid monoglyceride, abstract, para. 0017 and Table 1).  In other words, it would be well-within the purview of a person of ordinary skill in the art to provide more than one of the preferred and exemplary monoglyceride species in the reference’s blend of fatty acid compounds and arrive within the claimed limitations.  
As to claim 34, building upon the rejection of claim 21 over the cited teachings of Alany, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the first group of one or more compounds comprising at least two compounds of Formula I from the cited teachings of Alany since Alany teaches providing a blend of fatty acid compounds as active components in order to treat/prevent an infection (para. 0041) while expressly naming a multitude of monoglyceride fatty acid species within the scope of Formula I (e.g., capric acid monoglyceride, lauric acid monoglyceride and myristic acid monoglyceride, abstract, para. 0017 and Table 1).  In other words, it would be well-within the purview of a person of ordinary skill in the art to provide more than one of the preferred and exemplary monoglyceride species in the reference’s blend of fatty acid compounds and arrive within the claimed limitations.  
Response to Arguments
Applicant's arguments filed 04/29/021 have been fully considered but they are not persuasive to overcome the 103 rejections based on Savage et al. (US 5,366,995) or Alany et al. (EP 3,354,264 A1).  Applicant argues a prima facie case of obviousness has not been established for either of the rejections based on Savage et al. or Alany et al. since the prior art references fail to establish the disclosed fatty acid/esters and fatty acid salt compounds are separate results effective variables.  These arguments are not persuasive because both references teach general conditions that could be optimized by a person of ordinary skill in the art.  A mixture or blend of two components (as taught by each prior art reference) constitutes a general condition, or else no actual mixture would be present.  An express teaching of providing a composition as a mixture or blend is direct motivation for the person of ordinary skill in the art to try and provide combinations of the disclosed compounds.  Both references also separately teach the cited compounds are provided to obtain relevant properties and results.  Savage et al. generally teaches both fatty acid esters and fatty acid salts are useful for their highly advantageous nature of being suitable for pesticidal use, low toxicity to protect and control plants from fungal and bacterial diseases (col. 5 line 49 to col. 6 line 32), and Alany et al. teaches the compounds are useful as fatty acid compounds for use in treatment or prophylaxis of an infection (para. 0016-0018 and Table 1).  The Office submits a prima facie case of obviousness has been met in each of the rejections based on Savage et al. and Alany et al.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s additional argument with respect to the amendment of claims 16 and 21 reciting “p is 2 or 3” rather than “p is 1, 2, or 3” has been considered but is moot because the arguments do not apply to all of the references being used in the current rejection(s) of independent claims 16 and 21.  The current grounds of rejection utilizes a new reference, Awad (US 7,754,766), in addition to Savage et al. under a new ground(s) of rejection which renders obvious instant claims 16, 17, 19, 21-25, 28-30, 33, and 34.  The current grounds of rejection also utilizes Berge et al. (“Pharmaceutical Salts,” J. Pharm. Sci., 66(1), pages 1-19, 1977) as a secondary, evidence reference to Alany et al. which renders obvious instant claims 16, 17, 19, 21-25, 28-30, 33, and 34.  Note that Berge et al. is cited and incorporated at para. 0020 of Alany et al. indicating other examples of pharmaceutically acceptable salts within the scope of the fatty acid salts of the Alany et al. reference.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 3, 2021